          Case 1:09-cr-00902-SHS Document 165 Filed 02/01/21 Page 1 of 2




DIRECT DIAL NUMBER:                                                                                 Lawrence G. McMichael
(215) 575-7268                                                                                  lmcmichael@dilworthlaw.com


                                                    Februrary 1, 2021



VIA ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        RE:       U.S.A. v. Nemazee, Criminal Action No.: 1:09-902 (SHS) – Motion to
                  Modify Supervised Release – Hearing Requested

Dear Judge Stein:

        This letter replaces the letter that was filed earlier today in which the subject line
erroneously indicated that Mr. Nemazee’s request exclusively sought to terminate supervised
release. This letter is identical in every way except that it corrects the subject line and includes
this explanation.

        In accordance with Individual Rule 2.F and Rule 32.1(c) of the Federal Rules of Criminal
Procedure, Hassan Nemazee hereby requests that the Court hold a hearing on his motion to
modify the conditions of Supervised Release and in the alternative, to terminate supervised
release pursuant to 18 U.S.C. §3583(e)(1) and (2).

        Federal Rule of Criminal Procedure 32.1(c)(1) states that generally, before modifying the
conditions of supervised release, the Court must hold a hearing. Although Rule 32.1(c)(2)
provides an exception to the hearing requirement when the “relief sought is favorable,” the
adverse and arbitrary measures taken against Mr. Nemazee, including and especially transferring
his case to Intense Supervision and denying his travel requests without cause or review, have
effectively constituted an unfavorable modification.

        Accordingly, a hearing would not only help the Court in rendering a just decision on this
matter, where clear adverse measures have already been taken, but will also allow Mr. Nemazee
and a witness, Ms. Nazie Eftekhari, with the opportunity to address the Court on this subject.


                                                           Respectfully submitted,


              1500 Market Street  Suite 3500E  Philadelphia, PA 19102-2101  215-575-7000  Fax: 215-575-7200
              www.dilworthlaw.com  Cherry Hill, NJ  Harrisburg, PA  Princeton, NJ  Wilmington, DE  New York, NY

122111257_1
        Case 1:09-cr-00902-SHS Document 165 Filed 02/01/21 Page 2 of 2
The Honorable Sidney H. Stein
February 1, 2021
Page 2


                                                           /s/ Lawrence G. McMichael
                                                           Lawrence G. McMichael


cc: AUSA Michael Dennis Lockard (via ECF michael.lockard@usdoj.gov)




              1500 Market Street • Suite 3500E • Philadelphia, PA 19102-2101 • 215-575-7000 • Fax: 215-575-7200
              www.dilworthlaw.com • Cherry Hill, NJ • Harrisburg, PA • Princeton, NJ • Wilmington, DE • New York, NY
122111257_1
